DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
                                                           Status of the Claims
2.	Claims 21-22 are currently pending.  This office action is in response to the amendment filed on 11/03/2020.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 21 the claim recites “the molar ratio of silane monomer and maleic anhydride on polypropylene is about 1:1” which renders the claim indefinite as no indication of polypropylene has been indicated before this and the silane monomer and maleic anhydride are were previously indicated to be attached to polyethylene.  
For the purposes of searching the prior art the indicated polypropylene will be considered to be the polyethylene earlier in the claim. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 

4.	Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schombourg (US 6,448,343 B1) in view of Roberts (US 5,420,303) as is evidenced by Calvez (US 2007/0104966).
Concerning claim 21 Schombourg teaches an article formed from a polymer composition comprising (column 8 lines 5-10) a polymer comprising taking a polyethylene polymer or copolymer (column 3 lines 20-37) and reacting the polymer with an acid anhydride such as maleic anhydride (column 4 line 37) to give a graft polymer (column 6 lines 30-45).  The polymer is indicated to have preferably at least 50% of ethylene content and preferably at least 70 mol% ethylene (column 3 lines 34-37).  It should be noted that the indication of at least 70 mol% would include examples of 100 mol% which would be a polyethylene homopolymer and the polymer is referred to as an ethylene polymer or copolymer (column 3 lines 34-37) which would indicate that the polymer can be an ethylene homopolymer. Examples of the polymer which are indicated to be used include high density polyethylene (pg 3 lines 25-30 and 35-45) which can be an ethylene homopolymer. 
It should be noted that the examples indicate the use of a maleic anhydride grafted polyethylene copolymer (column 8 lines 50-68 and column 9 and claim 13). The reaction for grafting the acid anhydride such as maleic anhydride to the polyethylene polymer includes combining the polyethylene polymer, a free radical initiator and the anhydride together (column 6 lines 30-55).  
Schombourg indicates a method where the two phases of the composition indicated by Schombourg can be made from a single polymer to which is added the maleic anhydride which results in 
Schombourg further indicates that the structure of the anhydride grafted polymer and the reaction product with the amino silane has a structure of (certificate of correction column 7 lines 1-25)

    PNG
    media_image1.png
    244
    932
    media_image1.png
    Greyscale

This would indicate that the polyethylene would have only one or two maleic anhydride groups present on each side chain, and would additionally indicate that each side chain of the cross linked maleated polyethylene would have only one or two silane groups.  
Schombourg does not specifically indicate a step of removing volatiles in the maleated polyethylene or indicate that the crosslinking step is a moisture crosslinking step or that these steps are 
Roberts is drawn to the preparation of maleated polyethylene and teaches a method for removing volatiles from a maleated polyethylene, such a maleic anhydride by a passing an inert gas stream over or through the polyethylene (column 5 lines 13-23).  
Calvez is drawn to a crosslinked polyethylene which is grated with a carboxylic anyhydride (abstract) and teaches that the crosslinking can performed by an organosliane compound which includes amino silanes (paragprah 0068).  The silane crosslinking which occurs between the silane compounds is indicate to be possible by exposure to air humidity (paragraph 0072). 
The method of Schombourg does not particularly indicate that the crosslinking method used is a moisture crosslinking method.  However the method used does not indicate any need for a nitrogen atomosphere or vacuum or any other atmosphere but a normal air atmosphere (column 7 lines 35-40).  As such given the evidence provided by Calvez that atmospheric moisture is sufficient for moisture curing, the crosslinking of Schombourg would be considered to take place in the presence of atmospheric moisture and so would be considered to be a moisture crosslinking and meet the claimed process step.   It should be noted that Schombourg in regard to this crosslinking indicates that “no separate moisture cure needs to take place” which is interpreted as an indication that the indicated crosslinking step does not need an additional moisture cure beyond the already provided crosslinking step but is not an indication that the provided crosslinking step is not a moisture cure. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify  the method of Schombourg  to include the step of Roberts for the purpose of removing unreacted anhydride form the polymer so that residual anhydride will not form a side reaction with the aminosilane compound thereby reducing the amount of crosslinking and it would have been obvious to use the indicated method of Schombourg which includes the claimed mixing step of components Shcombourg teaches that polyethylene homopolymers can be used for the method and that the particular method involving only the indicated components is useful. 
Concerning claim 22 Schombourg does not specifically teach that each side chain of the silane cross-linked polyethylene has only one or two silane groups.  
Schombourg does teach that the reaction of the maleated polyethylene and the amino silane will have a structure of (certificate of correction column 7 lines 1-25)

    PNG
    media_image1.png
    244
    932
    media_image1.png
    Greyscale

This reaction will result in only one or two silane groups per each side chain.  
As such the method of Schombourg in view of Roberts and as is evidenced by Calvez would have the claimed limitations. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 21-22 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 7 and 10 of U.S. Patent No. 8,883,921 in view of Schombourg (US 6,448,343 B1). 
Concerning claim 21 the patent teaches a method of producing a silane cross-linnked polyethylene comprising a step of  maleating a polyethylene polymer to form a maelated polyethylene wherin maleating the polyethylene polymer comprises combining the polyethylene polymer a free radical initiator and maleic anhyidride to form a reaction mixture (claim 1) passing an inert gas over or though 
The difference between the method of the patent and the claimed method is that the molar ratio of the amino monomer to the maleic anhydride. 
Schombourg is drawn to the making of silane crosslinked polyethylene using a maleic anhydride grafted polyethylene  (column 8 lines 5-10  column 3 lines 20-37 column 4 line 37 and column 6 lines 30-45) and further teaches that the ratio between the molar amount of the amino silane and the acid anhydride is preferably 1:1 (column 5 lines 40-45). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to alter the patent to use the claimed molar ratio between the aminosilane and the maleic anhydride as is taught by Schombourg to provide a useful amount of silane groups for silane crosslinking. 
Concerning claim 22 the patent does not specifically teach the number of silane group per each side chain. 
Schombourg provides evidence that the reaction of the maleated polyethylene and the amino silane will have a structure of (certificate of correction column 7 lines 1-25)

    PNG
    media_image1.png
    244
    932
    media_image1.png
    Greyscale

This reaction will result in only one or two silane groups per each side chain.  
. 
Response to Arguments
6.	Applicant's arguments filed 11/03/2020 have been fully considered but they are not persuasive. Applicant argues with regard to the rejection over Schombourg that when a homopolymer is used there are two mixing steps with the homopolymer and the homopolymer or the acid anhydride is added in such small amounts that only part of the polymer is maleated.
This argument is not found to be persuasive as the claimed method as is currently drafted does not require that all of the homopolymer is maleated but only indicates that a maleated polyethylene is formed.  As such the method indicated by Schombourg where it is indicated that  the acid anhydride is added to the polymer as a whole and when the silane is added part of the polymer would form the rubber phase while another part would not react would be capable of meeting the claimed single mixing step and so would in the rejection provided above render the limitations of the claims obvious. 
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 
As such the rejection is maintained. 
Conclusion
7.	Claims 21-22 are rejected. No claims are currently allowable. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DAVID L MILLER/               Examiner, Art Unit 1763     

/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763